Citation Nr: 0027596	
Decision Date: 10/18/00    Archive Date: 10/26/00	

DOCKET NO.  96-49 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for myeloproliferative 
syndrome as the result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel






INTRODUCTION

The veteran had active service from December 1945 to February 
1947.  An appeal has been taken from November and December 
1995 rating actions by the Department of Veterans Affairs 
(VA) Regional Office, St. Paul, Minnesota, denying 
entitlement to service connection for myeloproliferative 
syndrome as the result of exposure to ionizing radiation.  
The case was initially before the Board of Veterans' Appeals 
(Board) in May 1998 when it was remanded for further 
development.  In April 2000 the regional office confirmed and 
continued the prior denial.  The case is again before the 
Board for further appellate consideration. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  During service the veteran was exposed to ionizing 
radiation while a participant in Operation CROSSROADS.

3.  Myeloproliferative syndrome was initially medically 
demonstrated in 1985.

4.  The veteran's myeloproliferative syndrome cannot be 
attributed to exposure to ionizing radiation in service.


CONCLUSION OF LAW

Service connection for myeloproliferative syndrome as a 
result of exposure to ionizing radiation in service is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.311 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.

I.  Background.

The veteran's service medical records, including the report 
of his physical examination for separation from service do 
not reflect the presence of myeloproliferative syndrome.

In July 1993 the veteran submitted a claim for service 
connection for conditions including a malignant 
myeloproliferative syndrome which began in October 1985.

In an April 1994 statement Steven F. Duane, M.D., indicated 
that he was caring for the veteran for myeloproliferative 
disorder.  He had initially seen the veteran in September 
1988 when he took over his care from one of his partners.  
The veteran's history dated back to 1985 when he was found to 
have a myeloproliferative disorder manifested mainly by 
thrombocytosis.  He had been treated with chemotherapy 
intermittently over the previous nine years.  

The regional office later received records from the Hennepin 
County Medical Center reflecting treatment of the veteran for 
various conditions including a ruptured aneurysm and a small 
bowel obstruction.  In 1985 after a splenectomy several 
abnormalities had been noted in his blood chemistry.  The 
diagnoses included marked thrombocytosis and leukocytosis 
with hypercellular bone marrow and increased megakaryocytes 
consistent with essential thrombocythemia.

The regional office also received records from the Park 
Nicollet Medical Center reflecting treatment of the veteran 
from 1987 to 1994 for conditions including thrombocytosis 
with myeloproliferative disorder.

The veteran was examined by the VA in October 1994.  His 
platelet counts were normal at the current time, as confirmed 
by blood studies with a platelet count well within normal 
limits.  On physical examination various findings were 
recorded.  Laboratory studies showed an essentially normal 
complete blood count with a platelet count within the normal 
range.  A chest X-ray study showed a hiatal hernia but was 
otherwise normal.  The diagnoses were myeloproliferative 
syndrome, hiatus hernia, stasis edema by history and 
essential hypertension, under therapy.  The examiner noted 
the veteran's reported history of exposure to ionizing 
radiation during service, but stated that there was no 
evidence of a myeloproliferative syndrome with increased 
platelet counts that was malignant.  It was impossible for 
him to state whether or not it was related to ionizing 
radiation exposure. 

In November 1995 the Defense Nuclear Agency advised the 
regional office that the veteran had been a confirmed 
participant of Operation CROSSROADS, and furnished a 
radiation dose assessment for the veteran. 

In connection with his substantive appeal, the veteran 
provided excerpts from the Merck Manual (13th Ed. 1977) 
implicating radiation exposure with the development of 
myeloproliferative conditions.  In a January 1998 
supplemental statement of the case the regional office cited 
Merck Manual (16th Ed. 1992) which contained similar data.

In a July 1998 statement Raymond Lai, M.D., reported that the 
veteran had been a patient at his clinic more than 10 years 
previously and his medical record were no longer available.

In July 1998 the regional office received records from the 
Park Nicollet Medical Center of treatment of the veteran from 
1987 to 1994 which were previously of record, and additional 
records of treatment for the veteran from 1995 to 1998 for 
various conditions including myeloproliferative disorder and 
primary thrombocytosis.

The regional office also received record from the Hennepin 
County Medical Center reflecting treatment of the veteran 
from 1985 to 1987 for various conditions.  

In June 1999 the regional office referred the veteran's 
records to the Chief Benefits Director of the VA Compensation 
and Pension Service for an advisory opinion with regard to 
the disposition of the veteran's claim for service connection 
for myeloproliferative syndrome.

A February 2000 statement by the Defense Threat Reduction 
Agency indicated that the veteran's radiation dose to any 
tissue or organ, including bone marrow, was 0.0 rem.

In a February 2000 statement by the VA Chief Public Health 
and Environmental Hazards Officer it was indicated that the 
Defense Nuclear Agency and Defense Threat Reduction Agency 
had estimated that the veteran had been exposed to the 
following doses of ionizing radiation during military 
service:  External neutron--0 rem; external gamma--0.1 rem 
with an upper bound of 0.1 rem; internal 50-year committed 
dose equivalent to the bone--less than 0.15 rem; dose to any 
tissue or organ, including bone marrow--0.0 rem.  The 
Committee on Interagency Radiation Research and Policy 
Coordination Science Panel Report number 6, 1988 did not 
provide screening doses for 
myelodysplastic/myeloproliferative disorders.  However, since 
that group of diseases included some forms of preleukemia and 
leukemia the screening dose for leukemia was used.

It was calculated that exposure to 3.3 rads or less at age 19 
provided a 99 percent credibility that there was no 
reasonable possibility that it was as likely as not that 
leukemia appearing 20 or more years after exposure was 
related to ionizing radiation (citing the Committee on 
Interagency Radiation Research and Policy Coordination, 
Science Panel Report number 6, 1988, page 29).  Among 
Japanese A-bomb survivors the mortality rate for leukemia was 
significantly elevated at 40 rads and above but not at lesser 
doses, the excess peaking within 10 years of exposure (health 
effects of exposure to low levels of ionizing radiation (BIER 
V), 1990, pages 242-253).  Other studies also showed 
increased risk for leukemia from doses over 10 rads (citing 
Mettler and Upton, Medical Effects of Ionizing Radiation, 2nd 
Ed., 1995, page 119).  That physician determined that in 
light of the foregoing, if the screening dose for leukemia 
was used, it was unlikely that the veteran's 
myeloproliferative disorder could be attributed to exposure 
to ionizing radiation in service.

In March 2000 the Director of the VA Compensation and Pension 
Service advised the regional office that in light of the 
February 2000 opinion by the Chief Public Health and 
Environmental Hazards Officer there was no reasonable 
possibility that the veteran's myeloproliferative disorder 
could be attributed to exposure to ionizing radiation in 
service.

II.  Analysis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

The diseases listed in paragraph (d)(2) of this section shall 
be service connected if they become manifest in a radiation 
exposed veteran as defined in paragraph (d)(3) of this 
section, provided the rebuttable presumption provisions of 
Section 3.307 of this part are also satisfied.  38 C.F.R. 
§ 3.309(d)(1).

The diseases referred to in paragraph (d)(1) of this section 
are the following:  Leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, 
cancer of the pharynx, cancer of the esophagus, cancer of the 
stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the 
gallbladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland and 
cancer of the urinary tract.  38 C.F.R. § 3.309(d)(2).

For the purposes of this section the term "radiation exposed 
veteran" means either a veteran who while serving on active 
duty or an individual who while a member of a Reserve 
component of the Armed Forces during a period of active duty 
for training or inactive duty for training participated in a 
radiation risk activity.  38 C.F.R. § 3.309(d)(3).

When it is determined that a veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan from September 1945 until July 1946 or other 
activities as claimed; the veteran subsequently developed a 
radiogenic disease; and such disease first became manifest 
within the period specified in paragraph (b)(5) of this 
section, before its adjudication the claim will be referred 
to the Undersecretary for benefits for further consideration 
in accordance with paragraph (c) of this section.  If any of 
the foregoing three requirements has not been met it shall 
not be determined that a disease has resulted from exposure 
to ionizing radiation under such circumstances.  38 C.F.R. 
§ 3.311(b)(1).

For purposes of this section the term "radiogenic disease" 
means a disease that may be induced by ionizing radiation and 
shall include the following:  All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia, thyroid cancer, 
breast cancer, lung cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subscapular cataracts, nonmalignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer and any other cancer.  
38 C.F.R. § 3.311(b)(2).

If a claim is based on a disease other than one of those 
listed in paragraphs (b)(2) or (b)(3) of this section, the VA 
shall nevertheless consider the claim under the provisions of 
this section provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(4).

The veteran's service medical records, including the report 
of his physical examination for separation from service, do 
not reflect the presence of myeloproliferative syndrome.  
That condition was initially medically demonstrated many 
years following the veteran's release from active duty.  The 
veteran has not contended otherwise.  Rather, he has 
maintained that the myeloproliferative syndrome resulted from 
exposure to ionizing radiation during service.

Information provided by offices within the Defense Nuclear 
Agency confirm that the veteran was a participant in 
Operation CROSSROADS during service and was exposed to 
ionizing radiation.  Myeloproliferative syndrome is not one 
of the diseases listed under 38 C.F.R. §§ 3.309 and 3.311 for 
which service connection may be established on a presumptive 
basis as a result of exposure to ionizing radiation.  
However, the veteran has provided medical evidence 
implicating radiation exposure with the development of 
myeloproliferative conditions.  The veteran's records were 
accordingly forwarded to the Director of the VA Compensation 
and Pension Service and in February 2000 the records were 
reviewed by the Chief Public Health and Environmental Hazards 
Officer who concluded that, on the basis of the doses of 
ionizing radiation to which the veteran was exposed during 
service, it was quite unlikely that the veteran's 
myeloproliferative disorder could be attributed to exposure 
to ionizing radiation in service.  The Director of the 
Compensation and Pension Service has also concluded that 
there was no reasonable possibility that the veteran's 
myeloproliferative disorder could be attributed to exposure 
to ionizing radiation in service.

The best available analysis has determined that the veteran 
was exposed to only a small dose of radiation during service 
and there was an extended period of time elapsing between any 
such radiation exposure and the initial manifestation of the 
myeloproliferative syndrome.  Furthermore, there is no 
specific individual medical opinion of record to support the 
contention that the veteran's myeloproliferative syndrome was 
due to his exposure to ionizing radiation in service.  The 
review by pertinent authorities has resulted in a clear and 
specific analysis which essentially rules out such a 
probability.  Accordingly, under the circumstances, it 
follows that favorable action in connection with his claim 
for service connection for the myeloproliferative syndrome is 
not in order.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.309, 
3.311.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for myeloproliferative 
syndrome as the result of exposure to ionizing radiation is 
not established.  The appeal is denied.



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

